Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Park et al (US 2018/0238575) discloses a building automation system. The building automation system is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. The building automation system can include, for example, an HVAC system, a security system, a lighting system, a fire alerting system, etc. 
Mackay et al (US 2011/0087650) discloses a computerized method for organizing and using information in a building management system. The method includes identifying a plurality of objects comprising building devices, software defined building objects, and other inputs to the building management system that affect the building environment.
The above prior art of record and the IDS reference fail to explicitly disclose “manage a plurality of entitlements for a plurality of subscriptions of one or more buildings with a building entitlement model, wherein a first subscription of the plurality of subscriptions is linked to first zone via the building entitlement model and a second subscription of the plurality of subscriptions is linked to a second zone via the building entitlement model; receive a first request to perform a first operation for the first subscription and a second request to perform a second operation for the second subscription; determine, based on the building entitlement model, whether the first subscription has a first entitlement for the first operation and whether the second subscription has a second entitlement for the second operation; and implement the first operation on first computing resources of the first zone based on the building entitlement model in response to a first determination that the first subscription has the first entitlement and implement the second operation on second computing resources of the second zone based on the building entitlement model in response to a second determination that the second subscription has the second entitlement”, as recited in claim 1 and similarly recited in claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456